Citation Nr: 0920259	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 
2003.  

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO). 
 

FINDING OF FACT

A right knee disorder, characterized as right knee 
patellofemoral pain syndrome, existed prior to service and 
was not aggravated by active duty.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he or she is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2008).  Clear and un-mistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Here, an entrance examination is not of record; therefore, 
the "presumption of soundness" attaches by default and must 
be overcome by clear and unmistakable evidence.  For the 
following reasons, the Board finds clear and unmistakable 
evidence of a preexisting disorder and that it was not 
aggravated by service.

Specifically, in August 2002, the Veteran presented with a 
right knee twisting injury with swelling, sensation of 
something under the knee cap, and clicking.  X-rays taken at 
the time revealed no fracture or dislocation, no soft tissue 
swelling or joint effusion, no radiopaque foreign bodies, and 
unremarkable bony, articular, and soft tissues structures.  
In September 2002, she reported with right knee pain and 
lateral joint line tenderness.  An MRI was done at the time 
and the result was negative.  In January 2003, she was 
diagnosed with enthesopathy of the knee and chondromalacia 
patellae.  At that time, she was prescribed hot or cold pack 
therapy, therapeutic exercises, and exercise counseling.  

In March 2003, the Veteran appeared before the Physical 
Evaluation Board (PEB), which determined that she had a 
preexisting right knee disorder.  The Board places 
significant probative value on the medical findings of the 
service department's determination.  

To that end, the Board has considered the Veteran's sworn 
testimony that she was physically active prior to service and 
did not have a preexisting condition but places a high 
probative value on the PEB findings, which evaluated her 
condition contemporaneously with service under Department of 
Defense guidelines within months of her entrance onto active 
duty.  

As the evidence demonstrates a right knee disorder prior to 
active duty, the Board finds that clear and unmistakable 
evidence reflects a preexisting right knee disorder and the 
presumption of sound condition is rebutted.  Having found 
that a right knee disorder preexisted service, the Board will 
now consider whether the Veteran's disorder permanently 
increased during her active duty service.

After weighing the recent statements of the Veteran against 
the remaining evidence of record in this case, the Board 
finds that the preexisting right knee disorder was not 
aggravated in service.  In rendering this decision, the Board 
again places significant probative value on the PEB report, 
which found that her preexisting right knee disorder was not 
aggravated by service.  The Board also places high probative 
value on the in-service X-ray and MRI, which contained normal 
findings and were administered contemporaneously with her 
complaints of pain in September and October 2002.    

The Board has also considered the Veteran's statements and 
sworn testimony that she was of sound body when she entered 
service, that her initial injury was when her knee gave out 
during basic training, and that she had knee surgery within a 
month of being discharged.  The Board notes that even though 
she alleges that she had knee surgery in the month that 
followed discharge from service, she has not been forthcoming 
with an authorization and consent to seek those medical 
records or any current follow-up reports.  

Specifically, in February 2006 the RO sent her a request for 
authorization and consent so that it could request the 
private treatment records related to her knee surgery.  The 
request was sent to her last known address but she never 
responded to the RO's request for authorization and consent.  
Then, in August 2007, the RO attempted to call her but the 
phone was disconnected. Further, the Veteran did not attend 
the examination scheduled in March 2004, nor did she report 
for a scheduled hearing before the Board in September 2008.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  However, 
patellofemoral pain syndrome is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Competent evidence has been provided by the PEB and service 
physicians who have examined and/or treated the Veteran at 
the time that the disorder was manifest in service.  
Additionally, service records were obtained and associated 
with the claims file.  Further, the RO attempted to associate 
private treatment records of the post-service surgery but the 
Veteran was not responsive to the RO's request for an 
authorization and consent to seek those records.  The Board 
attaches greater probative weight to the PEB's and service 
physicians' findings than to her statements.  See Cartright, 
2 Vet. App. at 25.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that the Veteran's pre-existing right knee disorder 
was no more disabling after service than it was at the time 
she entered service, her claim for service connection is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and in 
February 2006 the RO sent a request for authorization and 
consent to the Veteran so that they could then request 
private treatment records specifically mentioned at the 
Veteran's DRO hearing.  The request was sent to her last 
known address but she never responded to the RO's request for 
authorization and consent.  The RO then searched the internet 
for a possible new address for the Veteran without success.  

In August 2007, the RO attempted to call her but the 
telephone was disconnected.  It is well established that it 
is a claimant's responsibility to keep VA advised of her 
whereabouts in order to facilitate the conduct of medical 
inquiry.  See Hyson v. Derwinski, 5 Vet. App. 262 (1993).  

Further, the Veteran did not attend the examination scheduled 
in March 2004, nor did she report for a scheduled hearing 
before the Board in September 2008. Nevertheless, the Board 
has evaluated her claim based on the evidence of record.  See 
38 C.F.R. § 3.655 (2007); Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


